DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 11/18/2020 is acknowledged.  
3.	Claims 5, 11 and 23-158 have been cancelled.
4.	New claims 159 and 160 have been added.
5.	Claims 1-4, 6-10, 12-22, 159 and 160 are pending in this application.
6.	Claims 3, 7, 8 and 16 remain withdrawn from consideration as being drawn to non-elected species.  
7.	Applicant elected without traverse hydrochloric acid as species of ionization stabilizing excipient; DMSO as species of aprotic solvent; benzyl alcohol as species of preservative; mannitol as species of sugar alcohol; a diabetic human subject as species of subject to be treated; and a dose of 150 µg as species of dose to be administered in the reply filed on 4/18/2019.  Since Applicant failed to elect a specific stable glucagon formulation and the elected species of subject to be treated is a subgenus, not a species; the Examiner telephoned Applicant’s representative, Charles P. Landrum, on 
Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 1-4, 6-10, 12-22, 159 and 160 are drawn to a method for reducing body weight in a subject, the method comprising: chronically administering to the subject a stable glucagon formulation at a dose of about 50 µg to about 200 µg of glucagon in response to a hunger cue in the subject, wherein the glucagon in the stable formulation is a glucagon peptide, glucagon analogue, or a salt thereof, wherein the stable glucagon formulation comprises an ionization stabilizing excipient, wherein (i) the glucagon peptide, glucagon analogue, or a salt thereof is dissolved in an aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide, glucagon analogue, or a salt thereof, wherein the stable glucagon formulation is administered by injection or infusion, but not by intramuscular injection, and wherein the glucagon formulation is stable for at least one week at controlled room temperature, thereby reducing body weight in the subject.  A search was conducted on the elected species; and prior art was found.  Claims 3, 7, 8 and 16 remain withdrawn from consideration as 

Withdrawn Objections and Rejections
8.	Objection to claim 1 is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claim 6 under 35 U.S.C. 112(b) is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 1, 2, 4, 6, 9 and 10 under 35 U.S.C. 103 as being unpatentable over Schulman et al (J. Appl. Physiol., 1957, 11, pages 419-421, cited and enclosed in the previous office action) in view of Vietri et al (Poster Presented at the ISPOR 15th Annual European Conference, November, 2012, page 1, cited and enclosed in the previous office action) and Prestrelski et al (US 2012/0232001 A1, filed with IDS) is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained Objections
11.	Claim 17 remains objected to for the following minor informality: Applicant is suggested to amend claim 17 as “…hydrochloric acid (HCl)…”.

Response to Applicant's Arguments
12.	Applicant fails to address all the minor issues in claim 17.  Therefore, the objection is deemed proper and is hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (J. Appl. Physiol., 1957, 11, pages 419-421, cited and enclosed in the previous office actions) in view of Vietri et al (Poster Presented at the ISPOR 15th Annual European Conference, November, 2012, page 1, cited and 
The instant claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160 are drawn to a method for reducing body weight in a subject, the method comprising: chronically administering to the subject a stable glucagon formulation at a dose of about 50 µg to about 200 µg of glucagon in response to a hunger cue in the subject, wherein the glucagon in the stable formulation is a glucagon peptide, glucagon analogue, or a salt thereof, wherein the stable glucagon formulation comprises an ionization stabilizing excipient, wherein (i) the glucagon peptide, glucagon analogue, or a salt thereof is dissolved in an aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide, glucagon analogue, or a salt thereof, wherein the stable glucagon formulation is administered by injection or infusion, but not by intramuscular injection, and wherein the glucagon formulation is stable for at least one week at controlled room temperature, thereby reducing body weight in the subject.  
Schulman et al, throughout the literature, teach a method for reducing body weight in a subject, comprising administering to the subject a glucagon formulation in response to a hunger cue in the subject, wherein the glucagon formulation is administered 10 minutes prior to each meal for a 14-day period, and wherein the subject exhibits a highly significant diminution in caloric intake (an average of 440 calories), for rd and 4th paragraphs; and page 420, Table 1 and the 1st paragraph in "Results".  With regards to the term "chronically administering" recited in instant claim 1, the instant specification discloses that "As used herein, "chronic" administration refers to administration of a dose of a glucagon formulation one or more times per day for an extended period of time." (see page 19, paragraph [0080] of instant specification).  Therefore, the method in Schulman et al meets the limitation of "chronically administering to the subject" recited in instant claim 1.  Furthermore, in view of the teachings of Schulman et al as a whole, one of ordinary skilled in the art would understand and reasonably expect weight loss in the subject treated with the glucagon formulation over a period of time, since the subject treated with the glucagon formulation exhibits a highly significant diminution in caloric intake (an average of 440 calories).  Schulman et al further teach the patients are men ranging in age from 16 to 45, with an average age of 28 years, for example, page 419, the 2nd paragraph in Section “MATERIALS AND METHODS”.  The method in Schulman et al meets the limitation of the patient population recited in instant claims 1 and 4. 
The difference between the reference and instant claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160 is that the reference does not teach a diabetic human adult as the elected species of subject to be treated; a dose of 150 µg as the elected species of dose to be administered; a stable glucagon formulation comprising glucagon, hydrochloric acid, DMSO, benzyl alcohol, and mannitol as the elected species of stable glucagon formulation; the stable glucagon formulation recited in instant claims 1, 9, 10, 12-15 and 17-22; and the administration scheme recited in instant claims 159 and 160.

Furthermore, Prestrelski et al, throughout the patent, teach stable glucagon formulation comprising glucagon in an aprotic polar solvent, wherein the moisture content of the formulation is less than 5%, and wherein the stable glucagon formulation is stable for at least one month at controlled room temperature; and a method of treating hypoglycemia with such stable glucagon formulation, for example, Abstract; page 1, paragraph [0009]; page 15, Table 3; page 16, Table 4; and page 17, Table 5.  One of the stable glucagon formulations with moisture content less than 5% in Prestrelski et al is the Xeris glucagon formulation comprising glucagon at 0.45% (w/w), trehalose at 5.0% (w/w), DMSO, and HCl; wherein usually about 5 ml of 1N HCl is added per batch (about 500 ml), for example, page 18, Example 16 and Table 6.  Prestrelski et al further teach the stable glucagon formulation can further comprise preservative, and one of the suitable preservatives is benzyl alcohol, for example, page 3, paragraph [0018]; and page 7, paragraph [0069].  Prestrelski et al also teach the stable glucagon formulation can further comprise sugar alcohol as stabilizing excipient, and suitable sugar alcohol 
In addition, Stunkard et al, throughout the literature, teach inhibition of gastric hunger contractions in human subject receiving glucagon intravenously through infusion tubing, for example, Figures 1 and 2; pages 258-259, Section "Procedure"; and page 261, Section "Summary".
And, Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial, for example, pages 2, 7, 15, 16 and 24.  Therefore, in view of the teachings of Tanguay and Prestrelski et al, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of glucagon in the stable glucagon formulation and the administration scheme and duration for effectively reducing body weight in human adults with T2D, including a dose of 150 µg.  It reads on a dose of 150 µg as the elected species of dose to be administered.  In addition, one of ordinary skilled in the art would also have been motivated to optimize the moisture content and the amounts of preservative and sugar alcohol in the stable glucagon formulation for better stability of the formulation.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization to develop a method for reducing body weight in human adults with T2D, comprising chronically administering to the subject a dose of 150 µg of a stable glucagon formulation more than 3 times a day for at least 20 days, wherein the stable glucagon formulation comprises glucagon, hydrochloric acid, DMSO, 
One of ordinary skilled in the art would have been motivated to combine the teachings of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization to develop a method for reducing body weight in human adults with T2D, comprising chronically administering to the subject a dose of 150 µg of a stable glucagon formulation more than 3 times a day for at least 20 days, wherein the stable glucagon formulation comprises glucagon, hydrochloric acid, DMSO, benzyl alcohol and mannitol, wherein the formulation is stable for at least one month at controlled room temperature, and wherein the stable glucagon formulation is administered via subcutaneous injection or intravenously through infusion tubing, because Vietri et al teach the association between obesity and hypoglycemia in adults with type 2 diabetes (T2D); and conclude that obese T2D patients are at increased risk for moderate/severe hypoglycemia, and improving management of obesity among T2D patients may reduce the impact of diabetes on healthcare systems in Europe.  Therefore, in view of the combined teachings of Schulman et al and Vietri et al, it would have been obvious to one of ordinary skilled in the art to treat human adults with T2D with a glucagon formulation.  Prestrelski et al teach stable glucagon formulation comprises dried glucagon dissolved in DMSO, wherein the formulation is stable for at least one month at controlled room temperature; and a method of treating hypoglycemia with such stable glucagon formulation.  And in view of the teachings of Prestrelski et al as a whole, it would have been obvious to one of skilled in the art to develop a stable 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization to develop a method for reducing body weight in human adults with T2D, comprising chronically administering to the subject a dose of 150 µg of a stable glucagon formulation more than 3 times a day for at 

Response to Applicant's Arguments
16.	Applicant argues that “Schulman differs from currently amended claim 1 for the reasons below, and the secondary references do not remedy these differences. First, Schulman does not teach a method of "chronically administering the subject a stable glucagon formulation...in response to a hunger cue in the subject," for intentional weight loss. as in amended claim 1. For a defined two-week period of time, the subjects in Schulman were administered an intramuscular injection of 1 mg of Eli Lilly crystalline glucagon "10 minutes prior to each meal" (i.e., 3 times per day for 2 weeks). See, Schulman, Abstract, footnote 2, and p. 419, right column, last full paragraph. The subjects in Schulman were "permitted an unlimited intake of food at meal time." Id., p. 419, right column. In contrast, the claimed subjects were administered glucagon "in response to a hunger cue," as recited in currently amended claim, clearly inferring that the glucagon can be administered more than 3 times a day (i.e., more than at meal time only). Schulman does not teach or suggest administering glucagon chronically.”; "Second, Schulman, which was published in 1957, clearly states that "the patients received an intramuscular injection of 1 mg of crystalline glucagon in 1 ml of insulin diluting fluid." Schulman, p. 419, right column. In contrast, claim 1, as amended, recites Leo Pharmaceutical Products, Ltd. v. Rea, the solution of storage stable formulation to the primary reference took "more than a decade" to arrive. The primary reference "was publicly available in the prior art for twenty-two years before the '013 patent was filed, yet there is no evidence that anyone sought to improve." In view of this evidence, the court concluded that a straightforward combination of cited references was a "hindsight-guided combination of elements." A similar pattern is found here. First, there is no recognition of a problem in Schulman with regard to the stability of glucagon, and that the problem (and solution) for a stable glucagon formulation was not solved until Prestrelski's advancements more than 57 years later. A POSA would not have acknowledged from reading Schulman (in 1957) that there was even a problem with regard to the stability of the glucagon used therein, let alone turn toward the stable glucagon formulation described in the Prestrelski '288 publication (2014) for a solution, absent the benefit of improper hindsight. Thus, the decision in Leo takes issue a priori mean that "less glucagon" can be injected than is injected when using an unstable (or less stable) formulation." 
17.	Applicant’s arguments have been fully considered but have not been found persuasive.  
	Please note: in view of Applicant's amendment to the claim, Stunkard et al (P.S.E.B.M., 1955, 89, pages 258-261) and Tanguay (Designing Safe and Efficient 
	In response to Applicant’s arguments about instant rejections, the Examiner would like to point out that instant claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  
In response to Applicant's arguments about the cited Schulman et al reference, first, with regards to the limitation "administering glucagon chronically" recited in instant claim 1, as stated in Section 15 above and also explicitly stated in Applicant's arguments above, Schulman et al teach administering to the subject a glucagon formulation 10 minutes prior to each meal for 14-day period.  With regards to the term "chronically administering", the instant specification discloses that "As used herein, "chronic" administration refers to administration of a dose of a glucagon formulation one or more times per day for an extended period of time." (see page 19, paragraph [0080] of instant specification).  Therefore, the method in Schulman et al meets the limitation of "chronically administering to the subject" recited in instant claim 1.  Second, with regards to the limitation "in response to a hunger cue in the subject" recited in instant claim 1, the Examiner understands that Schulman et al do not explicitly state such terms.  However, Schulman et al explicilty state that "Many of the patients complained of hunger between meals" on page 420, the 1st paragraph in "Results".  With regards to the term "hunger cue", the instant specification discloses that "As used herein, a 
With regards to the limitations recited in instant claims 159 and 160 and the dosage of glucagon recited in instant claims 1 and 6, the Examiner understands that the cited prior art references do not explicitly teach such limitations.  However, in the instant case, as stated in Section 15 above, Prestrelski et al explicilty teach administered dosages for treating a disease, condition, disorder are in accordance with dosages and scheduling regimens practiced by those of skill in the art; and the appropriate dosage varies according to several factors, including the formulation of the composition, patient response, the severity of the condition, the subject's weight, and the judgment of the prescribing physician.  And Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial.  Therefore, in view of the teachings of Tanguay and Prestrelski et al, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of glucagon in the stable glucagon formulation and the administration scheme and duration for effectively reducing body weight in human adults with T2D, including the dosages recited in instant claims 1 and 6; and the administration scheme recited in instant claims 159 and 160.  Furthermore, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 
In response to Applicant's arguments that Schulman et al do not teach the instant claimed route of administration, in the instant case, as stated in Section 15 above, Prestrelski et al teach the stable glucagon formulation can be for subcutaneous, intradermal, or intramuscular administration (e.g., by injection or by infusion); and in some embodiments, the formulation is administered subcutaneously.  And Stunkard et al teach inhibition of gastric hunger contractions in human subject receiving glucagon intravenously through infusion tubing.  Therefore, in view of the combined teachings of Schulman et al, Prestrelski et al and Stunkard et al, it would have been obvious to one of ordinary skilled in the art to develop a method for reducing body weight in human adults, comprising chronically administering to the subject the stable glucagon formulation disclosed in Prestrelski et al, wherein the stable glucagon formulation is administered via subcutaneous injection or intravenously through infusion tubing.
In response to Applicant's arguments about the impermissible hindsight reconstruction, first, the Examiner would like to point out that although there is a 57-year gap between Schulman et al and Prestrelski et al, the instant rejection is not the same or similar pattern as in Leo Pharmaceutical Products, Ltd. v. Rea.  In the instant case, although Schulman et al do not discuss about glucagon stability, it is well known in the glucagon formulation art that glucagon is not stable in aqueous solution, as indicated in the cited Prestrelski et al reference (see page 4, paragraph [0030]), Newswanger et al (Journal of Diabetes Science and Technology, 2015, 9, pages 24-33) and many others.  Newswanger et al explicitly state that "Despite a vigorous research effort, to date, the st and 2nd paragraphs).  Therefore, different from the pattern in Leo Pharmaceutical Products, Ltd. v. Rea, glucagon instability is an art-recognized problem and tremendous amount of efforts have been put in to try to solve such problem over the years.  And in the instant case, considering the state of art regarding glucagon formulation and in view of the combined teachings of the cited prior art references, one of ordinary skilled in the art would turn toward the stable glucagon formulation disclosed in Prestrelski et al.  And as stated in MPEP: "The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem." (see MPEP § 2145 VIII).  Furthermore, with regards to Applicant's arguments about impermissible hindsight reconstruction, the MPEP states “"[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 
The rejection is deemed proper and is hereby maintained.
The Newswanger et al reference is cited only for the purpose of rebutting the Applicant’s arguments, therefore, it is not cited as a prior art reference.  

Obviousness Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US patent 9649364 B2 in view of Schulman et al (J. Appl. Physiol., 1957, 11, pages 419-421, cited and enclosed in the previous office actions), Vietri et al (Poster Presented at the ISPOR 15th Annual European Conference, November, 2012, page 1, cited and enclosed in the previous office actions), Prestrelski et al (US 2014/0221288 A1, filed with IDS), Stunkard et al (P.S.E.B.M., 1955, 89, pages 258-261) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 4/12/2010, pages 1-34).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160, one would necessarily achieve the claimed invention of claims 1-16 of US patent 9649364 B2 in view of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay, and vice versa.    
20.	Instant claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160 are drawn to a method for reducing body weight in a subject, the method comprising: chronically administering to the subject a stable glucagon formulation at a dose of about 50 µg to about 200 µg of glucagon in response to a hunger cue in the subject, wherein the glucagon in the stable formulation is a glucagon peptide, glucagon analogue, or a salt thereof, wherein the stable glucagon formulation comprises an ionization stabilizing excipient, wherein (i) the glucagon peptide, glucagon analogue, or a salt thereof is dissolved in an aprotic solvent 
21.	Claim 1 of US patent 9649364 B2 is drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof, wherein the glucagon peptide or salt thereof is not prepared by drying in the presence of a non-volatile buffer having a pH of 2 to 4 to produce a glucagon peptide having a pH memory of 2 to 4; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the glucagon peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide or salt thereof.  Dependent claims 2-13 of US patent 9649364 B2 recite further limitations to the stable formulation in claim 1.  Claim 14 of US patent 9649364 B2 is drawn to a method of treating hypoglycemia in a subject in need thereof, the method comprising the step of administering an effective amount of the formulation of claim 1.  Dependent claims 15 and 16 of US patent 9649364 B2 recite further limitations to the method in claim 14.
22.	The difference between instant claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160 and claims 1-16 of US patent 9649364 B2 is that claims 1-16 of US patent 9649364 
However, in view of the combined teachings of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization as set forth in Section 15 above, it would have been obvious to one of skilled in the art to modify and apply the stable glucagon formulation in claims 1-16 of US patent 9649364 B2 in a method for reducing body weight in human adults with T2D; and develop the method recited in instant claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160.  
Thus, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160, one would necessarily achieve the claimed invention of claims 1-16 of US patent 9649364 B2 in view of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay, and vice versa.

23.	(Revised due to Applicant’s amendment to the claim) For the same or similar reasoning/rational as the rejection set forth in Sections 19-22 above, instant claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 26-34 of US patent 5932547 A; claims 1, 9, 12 and 19 of US patent 8110209 B2; claims 1-14 of US patent 8697644 B2; claims 1, 5, 10 and 13 of US patent 8790679 B2; claims 1-17 of US patent 9018162 B2; claims 1-27 of US patent 9295724 B2; claims 1-19 of US patent 9302010 B2; claims 1, 4, 10 and 15 of US patent 9314424 B2; claims 1-27 of US patent 9339545 B2; claims 1 and 2 of US patent 9642894 B2; and claims 1-7 of US patent 9687527 B2; and in view of Schulman et al (J. Appl. Physiol., 1957, 11, 

24.	(Revised due to Applicant’s amendment to the claim) For the same or similar reasoning/rational as the rejection set forth in Sections 19-22 above, instant claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160 remain/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10, 12, 17-22, 24, 52, 67 and 68 of co-pending application No. 15/117016; and claims 1, 2 and 5-20 of co-pending Application No. 15/763050, and in view of Schulman et al (J. Appl. Physiol., 1957, 11, pages 419-421, cited and enclosed in the previous office actions), Vietri et al (Poster Presented at the ISPOR 15th Annual European Conference, November, 2012, page 1, cited and enclosed in the previous office actions), Prestrelski et al (US 2014/0221288 A1, filed with IDS), Stunkard et al (P.S.E.B.M., 1955, 89, pages 258-261) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 4/12/2010, pages 1-34) with routine optimization as set forth in Section 15 above.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.
Response to Applicant's Arguments
25.	Applicant argues that “Applicant respectfully requests that the rejection be held in abeyance until allowable subject matter is identified.”
26.	Applicant’s arguments have been fully considered but have not been found persuasive.  
Until a proper terminal disclaimer is filed and approved by the Office, double patenting rejections are maintained.

New Rejections
Claim Rejections - 35 USC § 112 paragraph (d)
27.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

28.	Claim 10 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
29.	Claim 10 depends on claim 1; and claim 10 recites “The method of claim 1, wherein the glucagon formulation is reconstituted with a pharmaceutically acceptable carrier".  However, the glucagon formulation recited in instant claim 1 comprises glucagon peptide, glucagon analogue, or a salt thereof dissolved in an aprotic solvent.  Therefore, the scope of the glucagon formulation recited in instant claim 10 is broader than that of the glucagon formulation recited in instant claim 1.  Claim 10 does not further limit the scope of the glucagon formulation recited in instant claim 1; and claim 10 is improper dependent form for failing to further limit the subject matter of claim 1.   

Obviousness Double Patenting
30.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

31.	For the same or similar reasoning/rational as the rejection set forth in Sections 19-22 above, instant claims 1, 2, 4, 6, 9, 10, 12-15, 17-22, 159 and 160 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 27, 28-30 and 42 of co-pending application No. 16/630774; claims 1-41 of co-pending application No. 16/888028; claims 41-59 co-pending application No. 16/955698; claims 51-68 co-pending application No. 16/964124; claims 99-131 of co-pending application No. 17/215449; and claims 1-51 of co-pending 
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LI N KOMATSU/Primary Examiner, Art Unit 1658